Citation Nr: 0841599	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for residuals of a left 
inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to August 
1972.  He thereafter served in the U.S. Marine Corps 
Reserves, in the Army National Guard, and in the U.S. Army 
Reserves.  He has had verified periods of active duty for 
training which included April 21, 1979 to May 5, 1979; and 
July 22, 1981 to August 7, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board issued a decision in December 2006 which denied an 
initial rating in excess of 20 percent for bilateral hearing 
loss, reopened the veteran's claim for service connection for 
hypertension, and granted service connection for scars of the 
right thumb.  The Board also remanded the issues of service 
connection for hypertension, a bilateral knee disorder and 
residuals of a left inguinal herniorrhaphy.  

Subsequently, in July 2008, a rating decision granted service 
connection for hypertension.  That has resulted in there 
being no case or controversy as to that issue.  Therefore, it 
is moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).   

Consequently, the only issues current on appeal are those set 
out on the title page.  


FINDINGS OF FACT

1.  There is no competent medical evidence which indicates 
there is a nexus between the currently diagnosed arthritis of 
the knees and the mild tendinitis of the right knee and 
service.  

2.  There is no verification that the veteran was either on 
active duty, active duty for training or inactive duty for 
training on December 11, 1979, when he sustained a left 
inguinal hernia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(2008).  

2.  The criteria for service connection for residuals of a 
left inguinal herniorrhaphy have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

By letters dated in November 2002, January 2007, May 2007 and 
February 2008, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
August 2008 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  The veteran was requested to 
cooperate with efforts to verify his periods of active duty, 
active duty for training and inactive duty for training.  He 
was also asked to authorize obtaining records from the 
Department of Labor.  The veteran did not provide the 
information requested so that additional development could be 
pursued.  The regulations specifically provide that the 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant federal records.  This includes identifying 
the custodian of the record and providing any necessary 
release.  38 C.F.R. § 3.159(c)(i)and (ii) (2008).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The veteran's failure to provide 
the necessary information to identify the reserve unit, guard 
unit, and provide a release for his records from the 
Department of Labor, has resulted in it being futile for VA 
to continue attempting to verify the veteran's periods of 
service and obtain any additional evidence to support his 
claims.  VA completed the development ordered by the Board in 
its December 2006 remand to the extent possible.  Stegall v. 
West, 11  Vet. App. 268 (1998).  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Service Connection for a Bilateral Knee Disorder

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Service medical records for the veteran's period of service 
in the Marine Corps Reserves show that he presented on May 
17, 1977, for the treatment of left knee problems purportedly 
resulting from an injury while running on active duty for 
training two weeks prior to the entry.  The records show that 
when seen the next day, physical examination disclosed the 
presence of chondromalacia patella, and the veteran was 
diagnosed with post-traumatic chondromalacia and strain.  The 
veteran's service medical records are entirely negative for 
any reference to right knee complaints or findings.  

At his December 2002 VA examination, the veteran reported 
injuring his left knee in service in 1977, and experiencing 
right knee complaints shortly thereafter.  X-ray studies of 
the knees showed degenerative changes, and the examiner 
diagnosed degenerative arthritis of both knees.  The examiner 
did not address the etiology of the left or right knee 
disorders.

As service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board ordered that the veteran be 
examined and a medical opinion obtained.  In March 2006, the 
veteran was again examined by VA and a medical opinion was 
obtained.  The VA examiner stated that there was insufficient 
medical information to render an opinion.  She pointed out 
that there was no supporting documentation as to the 
chronicity and severity of the medical condition after the 
veteran left the service.  She also noted that degenerative 
osteoarthritis was a wear and tear condition.  Most cases 
resulted from repetitive overuse of the joint over many 
years, although direct trauma or fracture could predispose 
the joint to arthritis.  

Thus, the only evidence of record which links the currently 
diagnosed arthritis of the knees to service are the 
statements of the veteran.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition, a review of the evidence does not provide X-ray 
evidence of diagnosis of arthritis of either knee during the 
initial post service year.  

In the absence of competent medical evidence linking the 
currently diagnosed arthritis of the knees to service, 
service connection is not warranted.  

Service Connection for Residuals of a Left Inguinal 
Herniorrhaphy

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

As pertinent to this appeal, the term "active military, naval 
or air service" includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty; or from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurring during 
such training.  38 U.S.C.A. § 101(24) (West 2002).  

The term "active duty" means full-time duty in the Armed 
Forces, other than active duty for training.  The term 
"active duty for training" means full-time duty in the Armed 
Forces performed by Reserves for training purposes.  The term 
"inactive duty training" means duty (other than full-time 
duty) prescribed for Reserves by the Secretary concerned, or 
any other provision of the law; and special additional duties 
authorized for Reserves by an authority designated by the 
Secretary concerned and performed by them on a voluntary 
basis in connection with the prescribed training or 
maintenance activities of the units to which they are 
assigned.  38 U.S.C.A. §101 (West 2002); 38 C.F.R. § 3.6 
(2008).  

The record reflects the appellant sustained a lifting injury 
(left groin pain) December 11, 1979, while serving as a 
civilian employee of the Army.  Later records then refer to a 
hernia repair at a private hospital December 18, 1979.  The 
appellant seeks service connection for this hernia and its 
repair.  

Entitlement to the benefit sought requires as an initial 
matter, that the injury have occurred while serving on active 
duty, active duty for training, or inactive duty training.  
The accident report prepared in connection with the event, 
specifically notes the appellant's status as a "Army 
civilian employee."  In addition, he filed a claim with the 
Department of Labor, Office of Workers' Compensation in 
connection with the injury (rather than any military entity) 
and no service personnel records show the appellant to be 
active duty, active duty for training, or inactive duty 
training on December 11, 1979.  Thus, there is no documentary 
evidence indicating the injury on December 11, 1979 occurred 
while the appellant was on "active duty" within the meaning 
of the law and regulations.  Accordingly, service connection 
for residuals of a left inguinal herniorrhaphy is not 
warranted.  

ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for residuals of a left inguinal 
herniorrhaphy is denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


